DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arvidsson (US 9,107,639).
Arvidsson discloses  a system (100) for assessing vasculature of a subject (col. 3, lines 12-25), the system comprising: one or more processors (130; col. 4, lines 63-67) in communication with an intraluminal device comprising a sensor configured to obtain functional flow data while positioned within the vasculature (col. 3, lines 46-55), wherein the one or more processors are configured to: receive the functional flow data from the sensor (col. 3, lines 31-35); receive an external image of the vasculature (col. 3, lines 31-35); determine a functional flow parameter at a plurality of locations along the vasculature based on the functional flow data (col. 3, lines 56-62); output, to a monitor (140) in communication with the one or more processors (col. 3, lines 35-38), a screen display that includes the external image (110; col. 3, lines 16-18 and 35-45); receive, from a user interface in communication with the one or more processors (150), an input indicating a location of the vasculature on the external image (col. 4, lines 33-62; col. 5, lines 5-8 and 18-22; Fig. 4); and cause the monitor to update the screen display (col. 6, lines 24-30) such that the updated screen display comprises: the external image (col. 6, lines 21-30, Fig. 2); a numerical value of the functional flow parameter corresponding to the location .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvidsson (US 9,107,639) in view of Schmitt et al. (US 2011/0178413).
Arvidsson discloses the subject matter substantially as claimed except for comparison of the functional flow parameter to a threshold. However, Schmitt et al. teaches in the same field of endeavor the comparison of FFR to a clinically defined threshold can determined whether angioplasty or stenting can be avoided [0002]. Therefore, it would have been obvious to one of ordinary skill in the art to have provided Arvidsson with a comparison to a threshold as taught by Schmitt et al. in order to inform the physician whether angioplasty or stenting is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793